Citation Nr: 0015579	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  93-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hip disability, 
including as secondary to his service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Thomas R. Nash, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1973.

The Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
a fractured right hip and a total hip replacement secondary 
to service-connected pes planus in an October 1989 rating 
decision.

This case previously came to the Board on appeal from a June 
1992 rating decision of the Chicago VARO, which confirmed and 
continued a 30 percent disability rating for bilateral pes 
planus, and from a July 1996 rating decision that denied 
service connection for a right hip disorder, status post 
arthroplasty, secondary to service-connected bilateral pes 
planus.

A May 1999 hearing was held before the undersigned member of 
the Board at the RO.  The hearing transcript is of record.

By decision issued in August 1999, the Board reopened the 
veteran's claim of entitlement to service connection for a 
right hip disability and remanded the issue to the RO for 
additional evidentiary development.  Entitlement to an 
increased disability rating for bilateral pes planus was 
denied.

Following additional evidentiary development, the RO denied 
entitlement to service connection for a right hip disability, 
including as secondary to his service-connected bilateral pes 
planus, in a February 2000 supplemental statement of the 
case.


FINDINGS OF FACT

1.  VA examiners have consistently stated that the veteran's 
right hip condition is not due to his service-connected 
bilateral pes planus.
2.  The veteran's service medical records, including those 
obtained from the U.S. Army Hospital in Okinawa in 1972, do 
not mention the presence of or treatment for a right hip 
injury, including a fracture.

3.  The veteran's claimed in-service right hip injury, 
including a fracture, has not been substantiated by 
competent, probative evidence.


CONCLUSION OF LAW

Service connection for a right hip disability, including as 
secondary to 
service-connected bilateral pes planus, is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claims; that is, a claim which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and 
Compensation & Pension Service (C&P) policy concerning the 
development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Secondary service connection is warranted when 
a disability is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a) 
(1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice- 
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Further, in determining whether a claim should be reopened 
and/or is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1991) and King v. Brown, 
5 Vet. App. 19, 21 (1993).

Background

Service medical records are silent as to any treatment, 
diagnosis, and/or complaints of a hip disability.  The 
Medical Board report received in July 1973 demonstrates that 
the veteran's history was reviewed, however, a hip injury was 
not noted.  The April 1973 separation report is also negative 
for a diagnosis of a hip disability.

In an August 1975 report of medical history and accompanying 
September 1975 VA examination report, the veteran did not 
provide history of a hip injury in service.

According to a September 1981 VA hospital report, the veteran 
underwent foot surgery.  There were no complaints of hip 
pain.

According to a December 1983 VA examination report, the 
veteran complained of chronic pain of the left foot and hip. 
There was no comment or diagnosis pertinent to the right hip.

In a December 1985 VA examination report, the veteran 
complained of persistent bilateral foot pain, especially in 
the arches radiating distally to the toes.  No complaints or 
diagnoses pertinent to a right hip disorder were noted.

In a November 1988 report of medical history form, the 
veteran complained of right hip and side pain.  He noted that 
he injured his right hip in service in 1971or 1972.

In a December 1988 VA examination report, the impression was 
avascular necrosis of the right hip with associated 
degenerative joint disease.  No etiology opinion was 
provided.

According to an April 1989 VA medical record, the veteran was 
admitted to the hospital for a total hip replacement.  The 
veteran complained of right hip pain, increasing in severity 
over the past four years.  The veteran reported that he was 
injured at the age of 19 in Vietnam from an explosion, which 
caused a questionable fracture.  In May 1989, the veteran 
underwent a right total hip arthroplasty. Subsequent to the 
surgery, the veteran complained of hip pain.

In a June 1989 VA examination report, the examiner noted that 
the "question of the foot/pes planus causing him his hip 
problem is moot."  The examiner further noted that there was 
no literature to support a claim of secondary service 
connection of the veteran's hip disorder.  It was further 
noted that the veteran might have had a congenital hip 
problem, a slipped crystal femoral epothrysis, or the 
reported in-service trauma to cause his hip problems.  It was 
also noted that there was no doubt that his hip pain changed 
his gait.

The Chicago VARO denied entitlement to service connection for 
a fractured right hip and a total hip replacement secondary 
to service-connected pes planus in an October 1989 rating 
decision.  The veteran was informed of this adverse 
determination, as well as his procedural and appellate 
rights, by VA letter dated November 28, 1989.  He did not 
initiate an appeal and the decision became final.

From April 1993 to June 1993, the veteran was hospitalized 
for removal of right hip prosthesis after complaints of right 
hip pain.  The diagnosis was infected right hip prosthesis.

According to a July 1993 VA examination report, the veteran 
complained of pain with ambulation, noting that a crutch was 
used for ambulation.  The objective finding was a healed 
right hip wound and it was noted that the veteran had a 
severely arthralgic limp to his gait.  The diagnosis was 
right hip Girdlestone with infected prosthesis removal, noted 
as (questionable) poor.

At his July 1993 hearing, the veteran testified that he 
injured his right hip in Okinawa in 1972.  He explained that 
he was in communications, and that part of his job on that 
particular day was to hook generators to which were being 
shipped out to combat.  He stated that while working in this 
capacity, he became off balance and one of the posts to a 
hitch ran into his hip, slamming him against a truck.  He was 
treated, x-rayed, given some Aspirin, and told to report back 
to duty.  The veteran conceded that no physician directly 
told him that his right hip disorder was caused by his flat 
feet.  He indicated that physicians had told him that one 
disability aggravated the other disability.  He reported 
having no hip problems following his claimed in-service hip 
injury until 1986.  Subsequently, in 1989, the veteran 
reported having a hip replacement.

According to a March 1994 VA hospital emergency record the 
veteran complained of a history of right hip pain, status 
post prosthesis and removal of such, secondary to infections.  
The diagnosis was degenerative joint disease of the right 
hip.

The veteran received a consultation in July 1995 regarding 
his right hip pain.  The assessment was right Girdlestone and 
right leg length discrepancy.

According to a July 1995 VA outpatient record, the veteran 
visited the occupational therapy clinic to assess his 
equipment needs.  The veteran reported that he was 
independent with all of his daily activities of life, except 
for putting on and taking off his socks.  It was noted that 
the veteran was independent with his adaptive equipment.  A 
follow through with his equipment use was anticipated and no 
further occupational therapy was needed at that time.

In December 1995, the veteran presented himself for VA 
examination complaining of right hip pain.  The examiner 
noted the veteran's limp and reported that the cane corrected 
the length discrepancy well.  The report notes that x-rays 
reflect Girdlestone of the right hip.  The diagnosis was 
painful Girdlestone with functional gait, status post failed 
right total hip arthroplasty.

A May 1996 VA examination report shows that the veteran 
complained of progressively worse hip pain.  He stated that 
he sustained a hairline fracture of the right hip in 1971 and 
reportedly was treated with a cane and assigned to light 
duty.  On examination, the examiner noted a one-and-one-half 
inch left leg length discrepancy.  The diagnosis was right 
hip resection arthroplasty, status post infected total hip 
arthroplasty.  It was noted that the right hip condition was 
due to the reported right hip fracture and not to the 
veteran's flatfoot deformity.
In September 1997, responding to the RO's requests for 
information, the National Personnel Records Center (NPRC) 
indicated that all available records had been sent to VA in 
1973 and there were no additional service medical records 
available.

In January 1998, the veteran completed a NA Form 13055, 
requesting that VA attempt to reconstruct data.  In 
completing that form, the veteran indicated that he had 
received treatment for a right hip injury in August 1972 in 
Okinawa.

In May 1999, the veteran testified before the undersigned 
member of the Board.  The veteran stated that his foot 
disability caused problems with his right hip and vice versa.  
He stated that while in service in or about 1971 to 1972, a 
large generator rolled and hit him in the hip.  He stated 
that he was told he had a hairline fracture of the hip.  
Subsequently, the veteran reported that he developed 
arthritis of the hip, reportedly as a result of the claimed 
trauma.  The veteran stated that he did not develop hip 
problems until the mid to late 1980's.  He indicated that he 
had been working in shipping and receiving and stated that he 
did not injure his hip while at work.  The veteran also 
reported that arthritis was the cause of his hip problem, 
noting that the hip problem aggravated his bilateral foot 
disability.

By decision issued in August 1999, the Board noted that 
various VA examination reports, to include a May 1996 VA 
opinion were new and material for purposes of reopening the 
veteran's claim for service connection.  Accordingly, the 
veteran's claim was remanded to the RO for initial de novo 
consideration.

In conjunction with the Remand order, the RO sent a letter to 
the veteran requesting that he furnish additional evidence 
with respect to his pending claim for service connection.

In an October 1999 response to this request, the veteran 
indicated treatment at the VA Medical Center in Hines, 
Illinois (VAMC-Hines).

Treatment records developed at VAMC-Hines between July 1995 
and January 2000 included July 1995 x-ray findings, which 
show that he was status post surgical change of the right hip 
with absent femoral head and upward migration of the femur.  
X-rays taken in November 1997 reflected old posttraumatic and 
resorptive changes of the right femoral head.

In January 2000, NPRC conducted a search for additional 
records from alternative sources.  There were no morning 
reports related to the veteran during the time period in 
question.  Records obtained from the U.S. Army Hospital in 
Okinawa for 1972 show treatment for the veteran's bilateral 
pes planus.  There was no mention of the presence of or 
treatment for a right hip injury, including a fracture.

Analysis

As noted above, the veteran's VA examiners have consistently 
found that his right hip disability is not due to his 
bilateral flatfeet.  Therefore, the Board finds that service 
connection for a right hip disability as secondary to 
service-connected bilateral pes planus is not warranted.

As to service connection on a direct basis, the Board again 
notes that the veteran has submitted evidence sufficient to 
not only reopen, but also as to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a right hip disability, including a fracture, 
is plausible.  Indeed, as noted in the August 1999 decision, 
the veteran's statements for purposes of VA treatment and his 
sworn testimony as to the incurrence of a right hip injury in 
service were accepted as true for purposes of reopening his 
claim.  See Justus, supra.  In addition, it was noted that 
the May 1996 VA examiner's findings, establishing a medical 
nexus between the veteran's current arthritis and his claimed 
in-service right hip fracture, were accepted as true for 
purposes of finding his claim to be well grounded.  See King, 
supra.

In short, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107; that is, 
he has presented a claim which is plausible based on all the 
evidence.  The Board is also satisfied, following the 
additional development undertaken by the RO, that all 
relevant and available facts have been properly developed.  
The veteran was given an opportunity to provide additional 
evidence with respect to his claim.  The RO obtained 
additional relevant evidence from the local VA Medical Center 
and NPRC. The Board thus finds all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In the instant case, the veteran argues that because his May 
1996 VA examiner has stated that there is a pathological 
relationship between his current arthritis of the right hip 
and military service, the Secretary is required to do the 
same.  It is noted, however, that this assertion misconceives 
the role of the Board.  The Board has a duty to assess the 
credibility and weight to be given to evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has stated 
that while it is true that the [Board] is not free to ignore 
the opinion of the treating physician, the [Board] is 
certainly free to discount the credibility of the physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

In this regard, the Court has further stated that the 
presumption of credibility that attaches to the evidence for 
the consideration of reopening a claim and the subsequent 
well groundedness determination does not continue in the 
analysis of the ultimate credibility or weight to be accorded 
the evidence.  See Justus at 513 and King at 21.

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran alleges that the injury in question was incurred 
while hooking generators to a truck in Okinawa rather than 
while engaging in combat with the enemy.

With respect to the opinions of the examiners relating the 
veteran's right hip disability to an inservice injury, these 
opinions are clearly based on the history provided by the 
veteran.  The history provided by the veteran is not in 
significant part supported by the objective evidence of 
record (i.e., the service medical records and records 
obtained from the U.S. Army Hospital in Okinawa for 1972).  
In fact, there is no suggestion in the service medical folder 
of any right hip dysfunction.  The clinical records in the 
years following service make no mention of right hip 
pathology.  The veteran filed a claim for compensation in 
1973 and made no mention of right hip pathology.  If the 
veteran had seriously injured or fractured his right hip in 
service as he has testified, it would seem likely that he 
would have filed for compensation at the same time that he 
claimed service connection for his flat feet.  The first 
mention of right hip disability is in 1988, approximately 15 
years after service discharge, and at that time he had severe 
bone disease that required replacement of the hip within the 
year.  This preceded his initial claim for compensation by 
only a few months.  His claim that he fractured his right hip 
has not been supported by any x-rays or other clinical tests.  
He participated in physically active jobs after service and 
claims that the hip did not bother him.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's current arthritis of the right hip is proximately 
due to or related to an injury incurred or aggravated during 
his period of active duty service.  His testimony that he 
fractured or severely injured his right hip in service is not 
credible when viewed by the overall evidentiary record.  


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for right hip disability, 
including as secondary to service-connected bilateral pes 
planus, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

